DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 1, 2022 has been entered.  Claims 1-10 and 12-21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed April 1, 2022.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claims 1, 14, and 21, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:
Claim 1:  “first and second carriers are releasably coupled during use of the decking system to the respective first and second brackets”
Claim 14:  “wherein the bracket and the carrier are configured to be separated when an upward force is applied upon the bracket and not upon the carrier”.
Claim 21:  “when an upward force that is stronger than the alignment force…one or both of the first and second brackets each disengage from the respective first and second carriers such that the elongate decking beam is separated from the respective first and second carriers and is free to move upwardly along the respective first and second tracks without corresponding upward motion of the respective first and second carriers along the respective first and second tracks”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612